        Case 1:18-cr-00723-PGG Document 219 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                            ORDER

LOREN PIQUANT,                                               18 Cr. 723 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant is adjourned from

July 22, 2020, to August 21, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood Marshall

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       July 1, 2020
